NUMBER 13-20-00080-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


SHAWN DOUGLAS RISENER,                                                                   Appellant,

                                                       v.

THE STATE OF TEXAS,                                                                       Appellee.


                      On appeal from the 19th District Court of
                           of McLennan County, Texas.


                              MEMORANDUM OPINION

                 Before Justices Benavides, Hinojosa, and Silva
                     Memorandum Opinion by Justice Silva

        Appellant Shawn Douglas Risener appeals his conviction of six counts of

indecency with a child by contact, a second-degree felony. 1 See TEX. PENAL CODE ANN.



        1This case is before this Court on transfer from the Tenth Court of Appeals in Waco pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.
§ 21.11. By what we construe as two issues, Risener argues the trial court erred in

denying his (1) challenges for cause during jury selection and (2) motion for new trial. We

affirm.

                                     I.     BACKGROUND

          In October 2017, Risener was indicted on all six counts. The offenses were alleged

to have occurred between 1994 and 1996. He pleaded not guilty and proceeded to trial.

A.        Voir Dire

          During voir dire, the trial court explained the range of punishment for indecency

with a child as charged and the requirement that all jurors must be able to consider the

full range of punishment. See id. § 12.33(a) (providing that the punishment for an

individual adjudged guilty of a second-degree felony is “imprisonment in the Texas

Department of Criminal Justice for any term of not more than 20 years or less than 2

years”). Only nine venire members indicated that they could not consider the full range of

punishment. When the State proposed the same question, ten venire members indicated

they could not. Defense counsel then asked whether the panel members could “honestly

give fair consideration to a sentence as low as two years and recommend probation?”

Unlike the trial court and State, the defense counsel asked each individual venire member

to answer either “Yes” or “No” to the question. Forty-four out of sixty-two members of the

panel responded, “No.” Defense counsel did not seek any elaboration.

          The State then requested and was granted an opportunity to rehabilitate the panel.

Following a reiteration of the full range of punishment, the State asked the panel whether

they could “consider probation when . . . considering the offense of Indecency with a Child

by Contact?” Like defense counsel, the State asked each individual venire member to




                                              2
respond in “Yes” or “No” format. Several venire members, including members fifteen,

seventeen, twenty, twenty-three, twenty-five, thirty-three, thirty-four, thirty-six, forty-one,

forty-three, forty-seven, and fifty-seven changed their response to “Yes.”

       The State and Risener jointly agreed to strike twenty-five venire members for

cause. Risener also argued that twelve venire members that changed their responses—

numbers fifteen, seventeen, twenty, twenty-three, twenty-five, thirty-three, thirty-four,

thirty-six, forty-one, forty-three, forty-seven, and fifty-seven—should be struck for cause,

and the trial court granted Risener’s request only as to venire member fifteen. Risener

thereafter requested twelve more peremptory challenges, and the trial court granted four.

Risener used all of his allotted peremptory challenges, but an allegedly objectionable juror

was nonetheless seated: number seventeen.

B.     Trial

       On December 23, 2016, the superintendent of the Irving Independent School

District (IISD) received an email from an individual identified as Steven Bowen. Juan

Carlos Martinez, IISD Deputy Superintendent, testified that Bowen alleged that the school

district was employing an individual “accused of sex crimes against children.” IISD

referred the allegations to law enforcement.

       Rose Peterson, a detective with the McLennan County Sheriff’s Office, testified

she contacted the complainant, Bowen, who stated he had been sexually abused by

Risener between 1994 and 1996 at his childhood friend Brendan Wallace’s home. As part

of her investigation, Peterson contacted two members of Risener’s former church, James

Crouch and Bruce Bailey, after learning that Risener had read a letter confessing his

actions to the congregation several years prior. Peterson testified, “[Crouch and Bailey]




                                              3
corroborated everything that [the complainant] had told me.” Peterson also spoke to

Risener, who “adamantly denied that anything had occurred” but confirmed he had been

living with the Wallace family at the time of the allegations and recognized the

complainant.

       Sandra Wallace testified that Risener, her nephew, came to live with them in June

1994. Risener was in graduate school at the time. Wallace confirmed Bowen would often

come over to their home because he was good friends with her son, Brendan. Wallace

stated she “didn’t know anything” about the allegations involving Risener and Bowen.

       Crouch and Bailey, two senior members of a church Risener and Bowen attended

in their youth, testified that they had been approached by Bowen’s parents regarding

allegations of sexual abuse involving Risener in 2013. Crouch testified that, at that point,

the family did not want to “press[] charges.” Rather, the family wanted to make Risener’s

actions “known to the church.” Crouch said Risener eventually provided a public

statement to the congregation:

       As best I can remember, the statement was to the effect that several years
       ago—many years ago—I—I can’t remember if the date was given or not—
       that he had had a homosexual contact with another individual as a minor
       and that that had involved touching. It had involved maybe some explicit
       videos and that he wanted that known to the congregation.

Crouch clarified that although “[i]t was clearly understood that [Bowen] was a minor” and

Risener had been an adult when the contact occurred, Crouch had not realized there was

a nine-year age difference between Bowen and Risener. Crouch testified that he was

unaware that he was legally obligated to contact law enforcement.

       Bowen, thirty-nine years old at trial and no longer residing in-state, testified that he

was between fourteen and sixteen when the offenses occurred at the Wallace home.




                                              4
Bowen said that Brendan was his best friend growing up, and he would often spend the

night at his residence. Bowen stated the boys would sometimes sleep in Risener’s

bedroom, and he described multiple instances where Risener would “kick[] Brendan out

of the room and lock[] the door.” What began as tickling, escalated to touching under the

clothes. Bowen testified that Risener touched his genitals and made him reciprocate.

Risener also put his penis in Bowen’s mouth.

       Micah McKamie, a childhood friend of Bowen and Brendan, also testified that he

had been sexually abused by Risener as a child during a church camp retreat and while

at sleepovers at the Wallace residence. McKamie testified he was between twelve and

fourteen years old when Risener touched McKamie’s penis and “put his penis in my

mouth.”

       The jury returned a guilty verdict, and Risener was sentenced to eight years in

prison on all six counts, which the trial court ordered to run consecutively. 2

C.     Motion for New Trial

       In a motion for new trial, Risener argued the State had intentionally withheld

evidence of Brendan’s statements, which were favorable to the defense. The attached

affidavit, written and signed by Risener’s trial counsel, stated that he had overheard the

State speaking with a juror after Risener’s case concluded. The affidavit stated that the

State told the juror that Brendan “remembered nothing of the ‘dozens’ of assaults alleged

to have been committed by the Defendant,” and that is why Brendan had not been called

as a witness at trial. Risener’s trial counsel stated he contacted Brendan, who said “that

he told [the State] that he did not remember any of the incidents that [Bowen] described.”



       2   The trial court later reformed the judgment to order the sentences to run concurrently.


                                                      5
         At a hearing on Risener’s motion, the State argued, in relevant part, that

(1) Risener was aware of Brendan’s existence as a possible witness because his name

was included in the offense reports, and Brendan was listed on the State’s potential

witness list; and (2) the fact that a member from the State’s office had spoken to Brendan

and Brendan had stated he could not recall what occurred twenty years prior was not

information the State had an obligation to disclose to Risener.

         At the hearing on Risener’s motion, Risener admitted an affidavit from Brendan,

which stated:

         Approximately a year ago, I was contacted by a woman who identified
         herself as a prosecutor in the case involving Shawn Douglas Risener. I told
         her that I had no recollection of any acts of impropriety between Shawn
         Risener and Steven Bowen.

         I received another telephone message from the McLennan County District
         Attorney’s office a few weeks before Thanksgiving 2019, but I did not return
         the phone call.

         I did not receive a subpoena to testify in the trial of Shawn Risener, but, if I
         had, [I] would have testified that [I] do not remember being locked out of
         Shawn Risener’s bedroom on any occasion when Steven Bowen spent the
         night at our home in McLennan County.

The trial court denied Risener’s motion for new trial. This appeal followed.

                                II.    CHALLENGES FOR CAUSE

         Risener first argues that the trial court abused its discretion in denying his

challenges for cause for eleven venire members: seventeen, twenty, twenty-three,

twenty-five, thirty-three, thirty-four, thirty-six, forty-one, forty-three, forty-seven, and fifty-

seven.




                                                6
A.       Standard of Review and Applicable Law

         “We review a trial court’s ruling on a challenge for cause with considerable

deference because the trial judge is in the best position to evaluate a venire member’s

demeanor and responses.” Tracy v. State, 597 S.W.3d 502, 512 (Tex. Crim. App. 2020).

“When a venire member’s answers in voir dire are ambiguous, vacillating, unclear, or

contradictory, particular deference is given to the trial court’s decision.” Id. We review the

entire record to determine whether there is “sufficient evidence to support the trial court’s

ruling.” Id. “A trial judge’s ruling on a challenge for cause may be reversed only for a clear

abuse of discretion.” Id.; see Jacobs v. State, 560 S.W.3d 205, 211 (Tex. Crim. App.

2018).

         “The purpose of voir dire is in part to elicit information that would establish a basis

for a challenge for cause because the venire member is legally disqualified from serving

or is biased or prejudiced for or against one of the parties or some aspect of the relevant

law.” Sanchez v. State, 165 S.W.3d 707, 710–11 (Tex. Crim. App. 2005). “A juror who

states that he cannot consider the minimum punishment for a particular statutory offense

is subject to a challenge for cause.” Cardenas v. State, 325 S.W.3d 179, 185 (Tex. Crim.

App. 2010); see TEX. CODE CRIM. PROC. ANN. art. 35.16(a) (“A challenge for cause is an

objection made to a particular juror, alleging some fact which renders the juror incapable

or unfit to serve on the jury.”). “Where a party wishes to exclude a juror because of bias,

it is the party seeking exclusion who must demonstrate, through questioning, that the

potential juror lacks impartiality.” Buntion v. State, 482 S.W.3d 58, 84 (Tex. Crim. App.

2016); see Tracy, 597 S.W.3d at 512. “The opposing party or trial judge may then examine

the juror further to ensure that he fully understands and appreciates the position that he




                                                7
is taking, but unless there is further clarification or vacillation by the juror, the trial judge

must grant a challenge for cause.” Cardenas, 325 S.W.3d at 185.

        To preserve an objection to the denial of a challenge for cause, a defendant must

have: (1) used all of his peremptory strikes, (2) asked for and was denied additional

peremptory strikes, and (3) accepted an identified objectionable juror whom defendant

would not otherwise have accepted had the trial court granted the defendant’s challenge

for cause (or granted him additional peremptory strikes so that he might strike the juror).

Buntion, 482 S.W.3d at 83; Chambers v. State, 866 S.W.2d 9, 22 (Tex. Crim. App. 1993).

To establish harm for an erroneous denial of a challenge for cause, the defendant must

show on the record that he used a peremptory strike to remove the venireperson and

thereafter suffered a detriment from the loss of the strike. Comeaux v. State, 445 S.W.3d

745, 750 (Tex. Crim. App. 2014); Chambers, 866 S.W.2d. at 23.

B.      Discussion

        In this case, the record shows that the trial court granted twenty-five jointly agreed

challenges for cause and Risener thereafter: (1) made twelve specific challenges for

cause, eleven of which were denied; (2) requested twelve additional peremptory strikes

and received four additional peremptory strikes; (3) and though he exhausted all of his

peremptory strikes, he did not use a peremptory strike on venire member seventeen. 3

See Buntion, 482 S.W.3d at 83. Thus, his issue has been preserved. See id.




        3 Of the eleven venire members argued on appeal, number seventeen was the only one Risener

did not use a peremptory strike on. However, Risener also declined to use a peremptory strike on seated
venire members eight, eleven, twenty-two, thirty, thirty-one, thirty-eight, and thirty-four—all of whom stated
they could not consider a sentence as low as two years and recommend probation but later vacillated and
were seated on the jury. Risener did not assert challenges for cause for the aforementioned seven venire
members.


                                                      8
       Risener argues the venire panel’s response to the following question exemplifies

a bias against the defense that necessitated a removal for cause:

       I want you to assume that you are serving on the jury. I want you to assume
       that you have found a person guilty of Indecency with a Child, okay? You
       found that with the intent to arouse or gratify the sexual desire of any person
       he engaged in sexual contact with a particular child under the age of 17 by
       touching the genitals of the child with his hand. I want you to assume that
       you have no reasonable doubt. I want to you [sic] assume that the other
       eleven people on the jury all agree with you, that you all have—have agreed
       beyond a reasonable doubt that the man sitting in front of you is guilty of
       indecency by contact. I want you to assume that the Defendant intentionally
       and knowingly engaged in the sexual contact with the child under the age
       of 17. Assume that he wanted to do it, that he meant to do it. Is there any
       way that you could ever honestly give fair consideration to a sentence as
       low as two years and recommend probation?

Forty-four out of sixty-two members of the panel answered “No”—including venire

members seventeen, twenty, twenty-three, twenty-five, thirty-three, thirty-four, thirty-six,

forty-one, forty-three, forty-seven, and fifty-seven. In an attempt to rehabilitate the venire

panel, the State then posed the following question:

       . . . In this case you do not know anything about the facts. You don’t know
       if we’re dealing with a five-year-old child and a 60-year-old man or
       an 18-year-old defendant and a 16-year-old child, okay? That is as wide of
       an array as we can get. You do not know the facts, and the question is under
       the facts and under the law of Indecency with a Child by Contact that we’ve
       gone through—the defense has asked you about it, and I’ve asked you
       about it—under the law of Indecency with a Child by Contact, the law
       contemplates that it can be probation eligible, and it’s a two to 20-year
       offense, okay, that there is a whole wide array of facts that can fit into that
       scenario.

       Based on that, just the law itself without knowing any facts of this case, none
       whatsoever, the ages of anybody involved, anything about it—we’re not
       talking about this Defendant; we’re talking about the law—is there any
       circumstance—can you contemplate any circumstance or consider any
       circumstance where you could give probation? Okay, and I’m going to go
       one-by-one just like that, and just like the defense attorney asked, could you
       consider probation when you are considering the offense of Indecency with
       a Child by Contact?




                                              9
Only fifteen members of the panel answered “No.” The remaining answered “Yes”—

including venire members seventeen, twenty, twenty-three, twenty-five, thirty-three, thirty-

four, thirty-six, forty-one, forty-three, forty-seven, and fifty-seven. None of the above-

mentioned eleven venire members were asked to elaborate on their respective opinions.

Moreover, none of the eleven venire members indicated they could not consider the full

range of punishment when asked at the beginning of voir dire by the trial court and initially

by the State.

        Although their responses regarding their ability to consider the full range of

punishment appeared to vary depending on which party was questioning, the trial court

was best positioned to evaluate their demeanor and responses as a whole 4 and

determine whether they would be able to perform their duties as a juror in accordance

with their instructions and oath. See Hernandez v. State, 390 S.W.3d 310, 317 (Tex. Crim.

App. 2012) (“When a prospective juror’s answers are vacillating, unclear, or contradictory,

we accord particular deference to the trial court’s decision.”); Bell v. State, 233 S.W.3d

583, 591 (Tex. App.—Waco 2007, pet. ref’d) (concluding the trial court did not abuse its

discretion where the venire member “was a vacillating, equivocating, and contradictory

prospective juror,” and the trial court was “in the best position to evaluate her answers

and Bell’s allegation of bias”); see also Soto-Hernandez v. State, No. 07-18-00391-CR,

2020 WL 594486, at *3–4 (Tex. App.—Amarillo Feb. 6, 2020, no pet.) (mem. op., not

designated for publication) (concluding there was no abuse of discretion in the trial court’s




         4 For example, venire members twenty, twenty-three, and thirty-three questioned the veracity of

complainants following #MeToo movement, with venire members twenty-three and thirty-three proposing
ulterior motives behind allegations, namely, “jealousy” and “to get out of whatever was going on” in their
own lives, respectively. Meanwhile, venire members twenty-three, forty-seven, and fifty-seven stated they
believed one of the primary goals of sentencing was to rehabilitate the offender.


                                                   10
denial of a challenge for cause where the venire member was asked whether he could

consider the entire range of punishment and the venire member vacillated between

answering “No” and “Yes”).

        Risener argues this Court, in accordance with Cardenas v. State, should conclude

that the venire member’s initial statement of inability to consider the minimum punishment

for a particular statutory offense as evidence of incurable bias. Cardenas, 325 S.W.3d at

184. However, the Texas Court of Criminal Appeals stated that following a party’s

assertion of juror bias, “[t]he opposing party or trial judge may then examine the juror

further to ensure that he fully understands and appreciates the position that he is taking,

but unless there is further clarification or vacillation by the juror, the trial judge must grant

a challenge for cause.” Id. (emphasis added.). Unlike in Cardenas, where counsel made

no attempt to rehabilitate the panel with further examination and the venire members did

not vacillate, there is evidence of vacillation here; and thus, it was within the purview of

the trial court to determine whether the venire members could, in fact, consider the full

range of punishment. See id. at 182, 184. The eleven venire members here were

contradictory prospective jurors, and “we afford particular deference to the trial court’s

decision.” See Buntion, 482 S.W.3d at 87. We overrule appellant’s first issue.

                                     III.    MOTION FOR NEW TRIAL

        Risener next argues that the trial court abused its discretion under the Texas Rules

of Appellate Procedure 5 by denying his motion for new trial based on purported violations



        5  Texas Rule of Appellate Procedure 21.3 provides many of the grounds for which a trial court must
grant a new trial. See TEX. R. APP. P. 21.3; see also State v. Barragan, 421 S.W.3d 16, 18 (Tex. App.—
Waco 2013, pet. ref’d). However, Rule 21.3 is not an all-inclusive list, and “the trial court may grant a motion
for new trial on other legal grounds as well.” State v. Herndon, 215 S.W.3d 901, 907 (Tex. Crim. App. 2007);



                                                      11
of Brady, article 39.14 of the Texas Code of Criminal Procedure, and the Texas

Disciplinary Rules of Procedure and Conduct. See TEX. CODE CRIM. PROC. ANN. art. 39.14;

TEX. R. APP. P. 21.3; Brady v. Maryland, 373 U.S. 83 (1963); TEX. DISCIPLINARY RULES

PROF’L CONDUCT R. 3.09(d), reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. G, app. A

(Tex. State Bar R. art. X, § 9).

A.      Standard of Review

        We review a trial court’s ruling on a motion for new trial under an abuse of

discretion standard. Gonzalez v. State, 616 S.W.3d 585, 594 (Tex. Crim. App. 2020). In

conducting our review, we view the evidence in the light most favorable to the trial court’s

ruling and uphold the ruling if it is within the zone of reasonable disagreement. Id. (citing

Burch v. State, 541 S.W.3d 816, 820 (Tex. Crim. App. 2017)). We do not substitute our

judgment for that of the trial court. Id.; Horne v. State, 554 S.W.3d 809, 813 (Tex. App.—

Waco 2018, pet. ref’d). A trial court abuses its discretion in denying a motion for new trial

only when no reasonable view of the record could support the trial court’s ruling.

Gonzalez, 616 S.W.3d at 594; Horne, 554 S.W.3d at 813.

B.      Brady

        First, we address Risener’s Brady complaint. Brady requires the prosecution to

disclose evidence that is favorable to the accused when that evidence is material to guilt



see also Delafuente v. State, No. 10-16-00376-CR, 2019 WL 5446028, at *6 (Tex. App.—Waco Oct. 23,
2019, pet. ref’d) (mem. op., not designated for publication).

         To the extent that Risener argues that the trial court should have independently granted his motion
for new trial under Rule 21.3, Risener has not provided us with an analysis of alternative legal grounds he
seeks a new trial on—separate and apart from Brady and article 39.14 considerations, which are discussed
infra. See Herndon, 215 S.W.3d at 907. We therefore conclude any issue regarding alternative legal
grounds under Rule 21.3 to have been inadequately briefed. See TEX. R. APP. P. 38.1(h), (i); see also Lucio
v. State, 351 S.W.3d 878, 896 (Tex. Crim. App. 2011) (“We decide that this point of error is inadequately
briefed and presents nothing for review as this Court is under no obligation to make appellant’s arguments
for her.”).


                                                    12
or punishment. See Brady, 373 U.S. at 87. In other words, to establish a Brady violation,

an appellant must demonstrate that: (1) the State failed to disclose evidence, regardless

of the prosecution’s good or bad faith; (2) the withheld evidence is favorable to the

defendant; and (3) the evidence is material and admissible. See id.; Ex parte Chaney,

563 S.W.3d 239, 266 (Tex. Crim. App. 2018); Harm v. State, 183 S.W.3d 403, 406 (Tex.

Crim. App. 2006). “Evidence is ‘material’ within the meaning of Brady when there is a

reasonable probability that, had the evidence been disclosed, the result of the proceeding

would have been different.” Turner v. United States, 137 S. Ct. 1885, 1893 (2017); Ex

parte Chaney, 563 S.W.3d at 266; Pena v. State, 353 S.W.3d 797, 812 (Tex. Crim. App.

2011) (providing that “mere possibility” that undisclosed evidence might have assisted the

defense or affected the outcome does not establish materiality in the constitutional

sense). We must “evaluate the withheld evidence in the context of the entire record.”

Turner, 137 S. Ct. at 1893 (cleaned up).

       Risener contends the State committed a Brady violation by withholding evidence

of Brendan’s conversation with the State. The State argues that Brendan’s statement was

not exculpatory and lacked materiality. After reviewing the record, we agree with the

State. Risener’s affidavit, written by his trial counsel and attached to his motion for new

trial, states that Brendan told Risener’s trial counsel “that he told [the State] that he did

not remember any of the incidents that Mr. Bowen described.” Risener argued that this

statement was favorable to him and was withheld from him. At the hearing on Risener’s

motion for new trial, the State maintained that what Brendan had relayed to the State had

been limited; Brendan only expressed: “I don’t know anything. I don’t remember anything.

I was a little kid, and that was 25 years ago.” In an affidavit signed by Brendan and




                                             13
admitted during the hearing, Brendan stated, in relevant part: “I told [the State] that I had

no recollection of any acts of impropriety between Shawn Risener and Steven

Bowen. . . . [I] would have testified that [I] do not remember being locked out of [Risener’s]

bedroom on any occasion when [Bowen] spent the night at our home in McLennan

County.”

       Assuming arguendo that this constitutes favorable evidence, Risener has not

shown that the evidence is material. See Ex parte Chaney, 563 S.W.3d at 266. Brendan

does not appear to dispute that Bowen stayed at his home at the same time Risener did;

Brendan’s mother confirmed as much at trial. Brendan states he could not recall whether

any incidents as described by Bowen occurred. However, Bowen testified at trial that the

assaults occurred outside of Brendan’s presence, and therefore, Brendan’s lack of

recollection is of little consequence. See id.; Higginbotham v. State, 416 S.W.3d 921, 927

(Tex. App.—Houston [1st Dist.] 2013, no pet.); see also Lewis v. State, No. 02-13-00367-

CR, 2014 WL 7204708, at *12 (Tex. App.—Fort Worth Dec. 18, 2014, pet. ref’d) (mem.

op., not designated for publication) (concluding that withheld testimony that a witness

“could not remember being at [an individual’s] house neither bolsters nor undercuts [that

specific individual’s] testimony,” and thus, the appellant had failed to demonstrate

favorability and materiality).

       Moreover, at trial, Crouch and Bailey confirmed Risener publicly admitted to sexual

abuse involving Bowen several years prior to his indictment, and McKamie testified

Risener had also assaulted him under similar circumstances in the same time period. See

Ex parte Lalonde, 570 S.W.3d 716, 726 (Tex. Crim. App. 2019); Pena, 353 S.W.3d at

812. Balancing the slight exculpatory value of Brendan’s testimony against the evidence




                                             14
supporting the conviction, we conclude that in the context of this trial, the cumulative effect

of the withheld evidence is insufficient to undermine confidence in the jury’s verdict. See

Ex parte Lalonde, 570 S.W.3d at 726; Morris v. State, 530 S.W.3d 286, 294 (Tex. App.—

Houston [1st Dist.] 2017, pet. ref’d) (“When suppressed Brady material had no reasonable

probability of affecting the outcome of the trial, it was not ‘material’ in the sense relevant

to Brady.”). Therefore, the trial court did not abuse its discretion in denying Risener’s

motion for new trial on this basis.

C.     Article 39.14

       Risener’s article 39.14 of the Texas Code of Criminal Procedure complaint mirrors

his contentions above. See TEX. CODE CRIM. PROC. ANN. art. 39.14. The State, however,

counters here that because the offenses alleged in this case were committed between

1994 and 1996, “the 2013 amendments to Article 39.14, specifically [Article 39.14(h)]

regarding the disclosure of exculpatory, impeachment, or mitigating information that tends

to negate the guilt of a defendant or would tend to his punishment, cannot apply.”

       When the Legislature passed the Michael Morton Act in 2013, it completely

“revamped” article 39.14 of the Texas Code of Criminal Procedure to expand the

availability and scope of discovery that must be produced by the State. Watkins v. State,

No. PD-1015-18, __ S.W.3d __, __, 2021 WL 800617, at *6, *10 (Tex. Crim. App. Mar. 3,

2021) (observing that “under earlier versions of [article 39.14] that there was no general

right of discovery in Texas,” and “the Michael Morton Act did not merely amend a portion

of Article 39.14(a); it revamped Article 39.14 completely”); Young v. State, 591 S.W.3d

579, 598 (Tex. App.—Austin 2019, pet. ref’d). Article 39.14 now creates a general,

continuous duty of the State to disclose “before, during, or after trial” any discovery




                                              15
evidence “tend[ing] to negate the guilt of the defendant” or reduce the punishment the

defendant could receive. TEX. CODE CRIM. PROC. ANN. art. 39.14(h), (k); Ex parte Martinez,

560 S.W.3d at 702. The Legislature did not limit the applicability of article 39.14 to

“material” evidence. Watkins, 2021 WL 800617, at *9; Ex parte Martinez, 560 S.W.3d

681, 702 (Tex. App.—San Antonio 2018, pet. ref’d). Thus, the prosecutor’s duty to

disclose evidence under article 39.14 is now “much broader” than the prosecutor’s duty

to disclose as a matter of due process under Brady. Watkins, 2021 WL 800617, at *9; Ex

parte Martinez, 560 S.W.3d at 702.

       However, the change in law made by the Michael Morton Act “applies to the

prosecution of an offense committed on or after the effective date [January 1, 2014] of

this Act.” Act of May 14, 2013, 83d Leg., R.S., ch. 49, § 3, 2013 Tex. Gen. Laws 106, 108

(codified at TEX. CODE CRIM. PROC. ANN. art. 39.14). “The prosecution of an offense

committed before the effective date of this Act is covered by the law in effect when the

offense was committed.” See id.; Love v. State, 600 S.W.3d 460, 464 (Tex. App.—Fort

Worth 2020, pet. ref’d); see also Padilla v. State, No. 03-18-00065-CR, 2018 WL

3118542, at *2 n.21 (Tex. App.—Austin June 26, 2018, no pet.) (mem. op., not designated

for publication) (noting the non-retroactivity of the Michael Morton Act); Rendon v. State,

No. 11-14-00080-CR, 2016 WL 787150, at *2 n.6 (Tex. App.—Eastland Feb. 25, 2016,

pet. ref’d) (mem. op., not designated for publication) (same).

       Article 39.14 at the time of this offense only required the State to “produce and

permit the inspection and copying . . . [by] the defendant of any designated documents,

papers, . . . which constitute or contain evidence material to any matter involved in the

action . . . .” where it was first ordered by the trial court to do so. Act of May 27, 1965,




                                            16
59th Leg., R.S., ch. 722, § 1, 1965 Tex. Gen. Laws 317, 475 (eff. Jan. 1, 1966), amended

by Act of May 21, 1999, 76th Leg., R.S., ch. 578, § 1, 1999 Tex. Gen. Laws 3118, 3118

(eff. Sept. 1, 1999) (current version at TEX. CODE CRIM. PROC. ANN. art. 39.14); Lagrone

v. State, 942 S.W.2d 602, 615 (Tex. Crim. App. 1997) (“Under our existing law, the

defendant bears the burden of showing materiality.”); see also Watkins, 2021 WL 800617,

at *15 (observing that historically the Court “only reversed when the evidence at issue

would have made a difference at guilt or punishment, but we did so after holding that a

trial court could have—and should have—ordered disclosure pursuant to its discretionary

authority”).

       Having already determined supra that Risener failed to show materiality with

respect to the evidence he argues the State improperly withheld, we likewise conclude

the trial court did not abuse its discretion in denying Risener’s motion for new trial under

the version of article 39.14 in effect at the time of the offense. See Lagrone, 942 S.W.2d

at 615; see also Watkins, 2021 WL 800617, at *15.

D.     Texas Disciplinary Rules of Professional Conduct

       Risener additionally contends that the trial court erred in denying his motion for

new trial because the State’s aforementioned conduct violated Rule 3.09 of the Texas

Disciplinary Rules of Professional Conduct. See TEX. DISCIPLINARY RULES PROF’L

CONDUCT R. 3.09(d), reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. G, app. A (Tex. State

Bar R. art. X, § 9).

       Rule 3.09, entitled “Special Responsibilities of a Prosecutor,” provides that the

prosecutor in a criminal case shall, among other things, “make timely disclosure to the

defense of all evidence or information known to the prosecutor that tends to negate the




                                            17
guilt of the accused or mitigates the offense . . . .” Id. However, violations of the

disciplinary rules alone are not grounds for reversal of a criminal conviction unless the

defendant can show the alleged disciplinary rule violation affected his substantial rights

or deprived him of a fair trial. See Landers v. State, 256 S.W.3d 295, 310 n.56 (Tex. Crim.

App. 2008) (“The [disciplinary] rules do not grant a defendant standing or some ‘systemic’

right to complain about an opposing party’s alleged disciplinary rule violations that do not

result in ‘actual prejudice’ to the defendant.” (quoting House v. State, 947 S.W.2d 251,

253 (Tex. Crim. App. 1997))); see also Gallegos v. State, No. 08-05-00081-CR, 2006 WL

3317964, at *4 (Tex. App.—El Paso Nov. 16, 2006, pet. ref’d) (mem. op., not designated

for publication). If a defendant cannot show actual prejudice from an alleged disciplinary

rule violation by the State, then he will not be entitled to relief on appeal. House, 947

S.W.2d at 253.

       In an attempted show of prejudice, Risener asserts that the State’s “Brady violation

is necessarily a violation of [Rule] 3.09(d).” See TEX. DISCIPLINARY RULES PROF’L CONDUCT

R. 3.09(d); see also Morales v. State, No. 08-18-00172-CR, 2020 WL 6882730, at *6

(Tex. App.—El Paso Nov. 13, 2020, pet. ref’d) (mem. op., not designated for publication)

(observing that “Rule 3.09[(d)] is a codification of the holding in Brady”). We, however,

have previously concluded there was no Brady violation because Risener was not actually

prejudiced by the State’s purported withholding of Brandon’s statement. See Turner, 137

S. Ct. at 1893 (providing that defendants are “entitled to a new trial only if they ‘establis[h]

the prejudice necessary to satisfy the ‘materiality’ inquiry’” (quoting Strickler v. Greene,

527 U.S. 263, 282 (1999))); Pena, 353 S.W.3d at 812. Accordingly, the trial court did not




                                              18
abuse its discretion in denying Risener’s motion for new trial on the basis of a disciplinary

rule violation.

       We overrule Risener’s second issue.

                                    IV.    CONCLUSION

       We affirm the trial court’s judgment.

                                                                CLARISSA SILVA
                                                                Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
22nd day of April, 2021.




                                               19